Exhibit SOKO FITNESS & SPA GROUP, INC STOCK OPTION GRANT STOCK OPTION AGREEMENT 1.NOTICE OF STOCK OPTION GRANT The undersigned Optionee has been granted an Option to purchase Common Stock of the Company, subject to the terms and conditions of this Option Agreement, as follows: Date of Grant Vesting Commencement Date Exercise Price per Share Total Number of Shares Granted Total Exercise Price Type of Option: Incentive Stock Option Nonstatutory Stock Option_ Term/Expiration Date: Vesting Schedule: This Option shall be exercisable, in whole or in part, according to the following vesting schedule: The Shares subject to the Option shall vest over two years as follows:[ ] shares shall vest on July 8, 2008; [ ] shares shall vest on July 8, 2009; and[ ]shares shall vest on July 8, 2010, subject in each case to Optionees continuing to be associated with the Company as a Director on such dates. Termination Period: Upon Optionee's ceasing to be a Director for any reason, all unvested Shares then subject to the Option shall immediately terminate and cease to be outstanding.
